Exhibit 99.1 Apple Hospitality REIT, Inc. Reports Results of Operations for First Quarter of 2015 RICHMOND, Va.(BUSINESS WIRE) Apple Hospitality REIT, Inc. (the “Company” or “Apple Hospitality”) today announced results of operations for the first quarter of 2015. First Quarter 2015 Highlights (as compared to First Quarter 2014): · Comparable Hotels revenue per available room (RevPAR) increased by 7.6 percent to $93.69. · Comparable Hotels Adjusted Hotel EBITDA increased 15.4 percent to $74.6 million. · Comparable Hotels Adjusted Hotel EBITDA Margins increased by 210 basis points to 36.7 percent. · Modified funds from operations (MFFO) was $62.8 million. · Completed the sale of 18 non-strategic hotels for $206.4 million. · Distributions of $0.17 per share. Justin Knight, President and Chief Executive Officer, stated, “2014 was a landmark year for Apple Hospitality and 2015 is off to a solid start. We believe we have positioned the Company for future growth opportunities with the completion of the mergers of Apple REIT Seven, Inc. and Apple REIT Eight, Inc. into Apple Hospitality (formerly Apple REIT Nine, Inc.) in 2014 and we look forward to providing our existing shareholders with a flexible option of liquidity with the planned listing of the Company’s common shares on the New York Stock Exchange later this month. We believe that with our high quality hotel portfolio, our exceptional operating platform and our conservatively levered balance sheet, the Company is well positioned to enhance shareholder value as hotel industry fundamentals continue to strengthen.” Hotel Portfolio Overview (as of March 31, 2015): · Number of hotels – 173 · Number of rooms – 22,003 · Number of Marriott® branded hotels – 90 · Number of Hilton® branded hotels – 83 · Number of states where hotels are located – 32 The Company defines metrics from “Comparable Hotels” as results generated by the 173 hotels owned as of the end of the reporting period. For the hotels acquired through the Apple REIT Seven, Inc. (“Apple Seven”) and Apple REIT Eight, Inc. (“Apple Eight”) mergers on March 1, 2014, the Company has included results for those hotels during periods prior to the Company’s ownership (January and February 2014) and the Company has excluded results for properties sold during the periods. Selected Statistical and Financial Data As of and For the Three Months Ended March 31, 2015 (in thousands, except statistical and per share amounts)(1) Comparable Hotels ADR $ Comparable Hotels Occupancy % Comparable Hotels RevPAR $ Comparable Hotels RevPAR Growth(2) % Adjusted EBITDA $ Modified FFO $ Modified FFO per share $ Net income $ Net income per share $ Distributions $ Distribution per share $ Weighted avg. shares outstanding basic and diluted Total shares outstanding Total debt outstanding $ Net debt to trailing twelve month Adjusted EBITDA 1 Explanations of and reconciliations to Net Income of Adjusted EBITDA and Modified FFO, are included at the end of this release. 2 Compared to three months ended March 31, 2014. Transactional Activity During the first quarter of 2015, the Company completed the previously disclosed sale of 18 properties for approximately $206 million and recognized a gain on sale of approximately $16 million. A portion of the proceeds from the sale was used to reduce the Company’s outstanding balance on its revolving credit facility. The Company plans to use the increased availability under its revolving credit facility and cash on hand to purchase additional hotel properties and fund hotel renovations. Subsequent to March 31, 2015, the Company has entered into contracts to purchase five hotels with a combined purchase price of approximately $146 million. Although the Company is working towards acquiring these hotels, there are many conditions to closing that have not yet been satisfied and there can be no assurance that a closing on these hotels will occur under the outstanding purchase contracts. Capital Improvements The Company has ongoing capital commitments to fund its capital improvements. During the three months ended March 31, 2015, the Company invested approximately $12.4 million in capital expenditures and currently plans on investing an additional $40 to $50 million during the remainder of 2015. Balance Sheet At March 31, 2015, Apple Hospitality had approximately $607 million of indebtedness with a current combined weighted average interest rate of approximately 4.8% for 2015, comprised of $507 million in property level debt (46 hotels) and $100 million outstanding on its $345 million unsecured credit facility. The Company’s credit facility is comprised of a $100 million term loan and a $245 million revolving credit facility. Apple Hospitality’s combined unrestricted cash and undrawn capacity on its revolving credit facility at March 31, 2015, was $292 million. In connection with the Company’s planned listing of its common shares and the planned tender offer and potential share buyback program discussed below, the Company intends to enter into a larger credit facility. Although there can be no assurance of completing a new facility, the Company currently expects to increase its total unsecured credit facility to approximately $965 million with terms similar to its existing facility. Subsequent Events and Liquidity Update Apple Hospitality intends to list its common shares on the New York Stock Exchange (NYSE) under the ticker symbol “APLE” on or about May 18, 2015. The listing remains subject to approval by the NYSE. The Company will also complete a 50% reverse share split immediately prior to, but subject to the effectiveness of listing on the NYSE. This reverse share split was approved by the Apple Hospitality shareholders at the time of the mergers with Apple Seven and Apple Eight in 2014. On or about the listing date, the Company expects to commence a modified “Dutch Auction” tender offer to purchase up to $200 million of Apple Hospitality’s common shares. If the tender offer is commenced, the Company currently intends to select the lowest price, within an anticipated range of $19.00 to $21.00 ($9.50 to $10.50 pre-reverse share split) per share net to the tendering shareholder in cash, less any applicable withholding taxes and without interest, which would allow the Company to purchase up to the full $200 million of its common shares. The Company expects to provide shareholders the opportunity to tender all or a portion of their shares, but if the tender offer is oversubscribed, shares would be accepted on a prorated basis. If the Company commences the tender offer, the full details will be included in an offer to purchase, and related materials which will become available to all shareholders promptly following commencement of the tender offer and filed with the Securities and Exchange Commission (“SEC”) in accordance with applicable securities laws. In addition, the Board of Directors has authorized a share buyback program of up to $500 million of Apple Hospitality’s common shares following the completion of the tender offer. If and when the share buyback program is commenced, the timing of share repurchases and the number of common shares to be repurchased under this program will depend upon prevailing market conditions, regulatory requirements and other factors. Shareholder Distributions The Company currently pays an annual distribution of $0.68 per common share (pre-reverse split). As a publicly traded company, the Company’s Board of Directors intends to continue to pay distributions on a monthly basis. On April 23, 2015, the Board of Directors, in anticipation of listing, authorized monthly distributions at an annual rate of $1.20 (equivalent to $0.60 pre-reverse split) per common share. This new distribution rate will be payable effective with the planned June 15, 2015 distribution to shareholders of record at the close of business on May 29, 2015. The Board of Directors, in consultation with management, will continue to regularly monitor the Company’s distribution rate relative to the performance of its hotels, capital improvement needs, varying economic cycles, acquisitions and dispositions. At its discretion, the Board of Directors may make adjustments as determined to be prudent in relation to other cash requirements of the Company. 2015 Outlook Apple Hospitality is providing an operational and financial outlook for the 2015 fiscal year for the Company. This outlook, which is based on management’s current view of operating and economic fundamentals, does not contemplate acquisitions, dispositions, or capital market activities beyond those discussed above, nor does it take into account the impact of any unanticipated developments in its business or changes in its operating environment. Apple Hospitality may change its outlook during the year as actual and anticipated results vary from management’s assumptions. 2015 Guidance Low-End High- End Comparable Hotels RevPAR Growth 5
